DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 04/06/2022, with respect to claims 1-8, and 11-15, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-8, and 11-15, under 35 U.S.C. § 103 has been withdrawn.
Allowable Subject Matter
Claims 1-8, and 11-15 are allowed. The closest prior art fails to explicitly disclose, teach, or suggest the independent claim(s) as written. The prior art fails to make obvious or disclose a hybrid powertrain comprising a combustion engine, an electric machine, a gearbox with input shaft and output shaft wherein both the combustion engine and the electric machine are connectable to the input shaft of the gearbox. And a coupling for connecting and disconnecting the combustion engine from the input shaft. The method comprises, disconnecting the combustion engine from the input shat, selecting a starting gear having a lower gear ratio than the gear ration at which the combustion engine torque is idling, and while the engine is idling, and not connected to the input shaft of the gearbox, connecting the electric machine to the input shat of the gearbox, selecting a gear to generate torque and accelerate the electric machine and input shaft up to the same rotational speed of the combustion engine, and connecting the combustion engine to the input shaft of the gearbox having a higher gear ratio. The elements of disconnecting the combustion engine from input shaft of the gearbox, driving the input shaft by the electric motor at a lower gear ratio up to the same rotational speed of the combustion engine and connecting the combustion engine to the input shaft of the gearbox to reduce the number of gear shifts in order to bring the vehicle up to a selected speed in combination with the other independent claim limitations, are not explicitly disclosed, taught, or suggested in the previous art.
The combination of claim elements as a whole are not disclosed or obvious over the prior art KALTENBACH, SEEL, MATSUI, SANDSTROM, and KASUYA , and are therefore allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669           

/JESS WHITTINGTON/Examiner, Art Unit 3669